Case: 11-11181       Document: 00512054024         Page: 1     Date Filed: 11/15/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        November 15, 2012

                                       No. 11-11181                        Lyle W. Cayce
                                                                                Clerk

JACK BELL,

                                                  Plaintiff–Appellant
v.

DALLAS COUNTY,

                                                  Defendant–Appellee



                   Appeal from the United States District Court
                        for the Northern District of Texas
                                  (08-CV-1834)


Before STEWART, Chief Judge, and DeMOSS and GRAVES, Circuit Judges.
PER CURIAM:*
       Plaintiff–Appellant Jack Bell sued Dallas County for retaliation and
interfering with his rights pursuant to the Family and Medical Leave Act
(“FMLA”), 29 U.S.C. §§ 2601–2654 (2006). On March 25, 2010, the district court
denied Bell’s motion for summary judgment and granted the County’s motion for
summary judgment, concluding that the County had not interfered with Bell’s
rights pursuant to the FMLA and had not retaliated against him.



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 11-11181     Document: 00512054024       Page: 2   Date Filed: 11/15/2012


      This civil action has previously been before this court. Bell v. Dallas Co.,
432 F. App’x 330 (5th Cir. 2011). On the first appeal, we affirmed the district
court’s rejection of Bell’s retaliation claim but remanded for further
consideration of his FMLA interference claim. On remand, the district court
revisited Bell’s interference claim. It filed its memorandum opinion and order
on August 30, 2011, concluding that: (1) Bell had not pleaded an FMLA
interference claim, and (2) even if Bell had pleaded such a claim, it failed as a
matter of law because there was no evidence that the County had denied him
benefits to which he was entitled pursuant to the FMLA. Again, Bell appealed,
restating his argument for his FMLA interference claim and also claiming that
the district court erred in denying his motion for leave to amend his complaint
after it issued its August 30, 2011 memorandum opinion and order.
      We have reviewed the record on appeal and have considered the law and
facts as reflected therein and in the briefs of the parties. We are satisfied with
the district court’s reasoning in its August 30, 2011 memorandum opinion and
order, and therefore affirm.
      We briefly address Bell’s claim that the district court erred in denying his
motion for leave to amend his complaint, which he asserted as part of his Rule
59(e) motion to alter or amend the judgment. “The court should freely give leave
[to amend] when justice so requires.” Fed. R. Civ. P. 15(a)(2). Nevertheless, this
generous standard is “tempered by the necessary power of a district court to
manage a case.” Schiller v. Alpert Grp., 342 F.3d 563, 566 (5th Cir. 2003)
(citation omitted). We review the district court’s denial of Bell’s Rule 59(e)
motion for abuse of discretion, in light of the limited discretion of Rule 15(a). Id.
(citation omitted).
      In deciding whether to grant leave to amend, the district court may
consider a variety of factors in exercising its discretion, including undue delay,
bad faith or dilatory motive on the part of the movant, repeated failures to cure
deficiencies by amendments previously allowed, undue prejudice to the opposing


                                         2
      Case: 11-11181   Document: 00512054024     Page: 3   Date Filed: 11/15/2012


party by virtue of allowance of the amendment, and futility of the amendment.
Id.
       Here, the prominent factors are undue delay and the futility of any
amendment.      The County first raised the issue of the deficiency in Bell’s
complaint on June 1, 2009—nine months after Bell had filed his original
complaint. Bell simply disagreed, and did not amend his complaint. On October
8, 2009, the County filed its reply in support of its motion for summary
judgment, and raised the deficiency issue again. Over two years passed between
the time the County first highlighted the complaint’s deficiency and the point at
which Bell requested leave to amend, with two decisions issued by the district
court and one issued by this court in between. “[A]t some point, a court must
decide that a plaintiff has had fair opportunity to make his case; if, after that
time, a cause of action has not been established, the court should finally dismiss
the suit.” Schiller, 342 F.3d at 567 (citation omitted) (internal quotation marks
omitted).
       Furthermore, even if the district court had granted Bell’s motion to amend,
the amendment would have been futile for the reasons elaborated in the district
court’s August 30, 2011 memorandum opinion and order. Therefore, the district
court did not abuse its discretion in denying Bell’s post-judgment motion for
leave to amend.
AFFIRMED.




                                        3